Name: 2009/185/EC,Euratom: Decision of the European Parliament of 22Ã April 2008 on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 88/1 DECISION OF THE EUROPEAN PARLIAMENT of 22 April 2008 on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section I  European Parliament (2009/185/EC, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2006 (1), having regard to the final annual accounts of the European Communities for the financial year 2006  Volume I (SEC(2007) 1055  C6-0363/2007) (2), having regard to the report on budgetary and financial management  financial year 2006, Section I  European Parliament (3), having regard to the Internal Auditor's annual report for 2006, having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2006, together with the audited institutions' replies (4), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5), having regard to Articles 272(10) and 275 of the EC Treaty and Article 179a of the Euratom Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof, having regard to Article 13 of the Internal Rules on the implementation of the European Parliament's budget (7), having regard to Article 147(1) of the Financial Regulation, which requires each Community institution to take all appropriate steps to act on the observations accompanying the European Parliament's discharge decision, having regard to its Resolution of 9 March 2005 on the guidelines for Sections II, IV, V, VI, VII, VIII(A) and VIII(B) and on the European Parliament's preliminary draft estimates (Section I) for the 2006 budget procedure (8), having regard to Rules 71 and 74(3) of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A6-0091/2008), A. whereas the Court of Auditors' audit states that all the institutions had implemented a satisfactory framework of supervisory and control systems as required by the Financial Regulation and the sample tested showed no material level of error (9), B. whereas the Court of Auditors has highlighted insufficiencies in the regulatory framework established by the Bureau and the Quaestors concerning the payment of parliamentary assistance allowances as well as in the resultant implementation, C. whereas the Secretary-General certified on 21 February 2007 that he was reasonably certain that the budget of Parliament has been executed in line with the principles of sound financial management and that the control and monitoring system provides the necessary guarantee of the legality and regularity of operations, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2006; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ L 78, 15.3.2006. (2) OJ C 274, 15.11.2007, p. 1. (3) OJ C 318, 29.12.2007. (4) OJ C 273, 15.11.2007, p. 1. (5) OJ C 274, 15.11.2007, p. 130. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/ann/fin. (8) OJ C 320 E, 15.12.2005, p. 156. (9) OJ C 273, 15.11.2007, point 10.6.